FIRST AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated June 28, 2013 (the “Amendment Date”), is entered into by and
among SAIA, INC., a Delaware corporation (the “Borrower”), SAIA MOTOR FREIGHT
LINE, LLC, a Louisiana limited liability company (“SMF”), the Banks parties to
the Credit Agreement referred to below (the “Existing Banks”), Regions Bank, an
Alabama state bank (the “New Bank”), and BOKF, NA dba BANK OF OKLAHOMA, as
Administrative Agent and Collateral Agent. The Existing Banks and the New Bank
are hereinafter collectively referred to as the “Banks.”

R E C I T A L S:

A. The Borrower, the Existing Banks, and BOKF, NA dba Bank of Oklahoma, as
Administrative Agent and Collateral Agent, are parties to that certain Fourth
Amended and Restated Credit Agreement dated November 30, 2011 (the “Credit
Agreement”). Capitalized terms used in this Amendment that are not otherwise
defined herein have the respective meanings assigned to them in the Credit
Agreement.

B. The Borrower has requested that the Revolving Credit Commitment be increased
to $200,000,000, that the Termination Date be extended to June 27, 2018, and
that certain other provisions of the Credit Agreement be amended (all as
hereinafter set forth).

C. The New Bank has requested to join in the Credit Agreement as an additional
lender thereunder with a Commitment as hereinafter stated.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby amend the Credit Agreement, effective as
of the Amendment Date, as follows:

1. JOINDER OF NEW BANK. The New Bank hereby joins in and agrees to become a
party to the Credit Agreement as of the Amendment Date with an initial
Commitment as set forth in Section 2.1 hereof. Without limiting the generality
of the foregoing, the New Bank hereby subscribes to the terms and conditions of
the Credit Agreement (as amended hereby) and the other Loan Documents and agrees
to be bound by the terms and provisions thereof as a “Bank.” The New Bank
further agrees to execute and deliver a supplement to the Prudential
Intercreditor Agreement and such other documents as may be reasonably required
in order for it to subscribe to the terms and conditions of the Prudential
Intercreditor Agreement.

2. REVOLVING CREDIT COMMITMENT; TERMINATION DATE.

2.1 Increase of Revolving Credit Commitment. The Revolving Credit Commitment is
hereby increased from $150,000,000 to $200,000,000, and the respective
Commitments of each of the Banks are hereby increased (or established) as set
forth on Schedule I hereto. The Commitments set forth on Schedule I hereto are
the final allocated Commitments in effect from and after the Amendment Date.

2.2. Pro Rata Shares; Reallocation of Outstanding Revolving Loans. As of the
Amendment Date, (i) the respective Pro Rata Share of each of the Banks shall be
adjusted as set forth on Schedule I hereto, and (ii) the outstanding Revolving
Loans shall be reallocated among the Banks (including the New Bank) ratably in
accordance with their Applicable Percentages (as adjusted).

2.3 Accordion. The parties acknowledge and agree that the increase of the
Revolving Credit Commitment effected by this Amendment will not be deemed an
exercise by the Borrower of the accordion feature set forth in Section 2.22.1 of
the Credit Agreement. The reference to the figure “190,000,000” in the proviso
to Section 2.22.1 of the Credit Agreement is hereby amended to read
“$240,000,000.

2.4 Extension. The Revolving Credit Commitment is hereby extended to June 27,
2018. Accordingly, the reference to “November 29, 2016” appearing in the
definition of Termination Date in Section 1.1 of the Credit Agreement is hereby
amended to read “June 27, 2018.”

2.5 Replacement Notes. From and after the Amendment Date, the Revolving Loans of
each of the Banks shall be evidenced by a Note or replacement Note substantially
in the form of Exhibit A-1 attached hereto (collectively, the “Replacement
Note”), and all references in the Credit Agreement to the “Notes” shall be
deemed references to the Replacement Notes.

3. CHANGES TO PRICING.

3.1 Base Rate Definition. The definition of the term “Base Rate” appearing in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Base Rate” means, on any day, the rate which is the highest of (i) the sum of
(A) the Federal Funds Rate on such day plus (B) 0.50%, (ii) the “prime rate” of
interest as most recently reported in the Wall Street Journal, or (iii) the sum
of (A) the 30-day LIBOR Rate in effect on such day plus (B) 1.00%.

3.2 Pricing Schedule. The Pricing Schedule attached hereto shall replace the
Pricing Schedule annexed to the Credit Agreement.

4. CHANGES TO BORROWING BASE LIMITATIONS.

4.1 Suspension of Borrowing Base Limitations. Provided that the Borrower
maintains and continues to maintain a Leverage Ratio of less than or equal to
3.00 to 1.00, and provided further that no Matured Default has occurred, the
limitations of the Borrowing Base shall not apply to the amounts that may be
drawn under the Revolving Credit Commitment or the amounts available for Letters
of Credit and Swing Line Loans. In order to implement the foregoing:

(a) The first sentence of Section 2.1 of the Credit Agreement is amended in its
entirety to read as follows:

Each Bank agrees, on the terms and conditions hereinafter set forth, to make its
Pro Rata Share of Loans (each a “Revolving Credit Loan” and collectively, the
“Revolving Credit Loans”) to the Borrower from time to time during the period
from the Effective Date up to but not including the Termination Date, in an
aggregate principal amount not to exceed at any time such Bank’s Commitment;
provided, however, that (a) as long as the Borrower is maintaining a Leverage
Ratio of less than or equal to 3.00 to 1.00, (i) after giving effect to the
making of any Revolving Credit Loan, the Aggregate Outstanding Credit Exposure
shall not exceed the Revolving Credit Commitment, and (ii) as to any Bank, the
sum of its Pro Rata Share of the aggregate outstanding amount of the Revolving
Credit Loans, plus such Bank’s Pro Rata Share of the outstanding amount of all
L/C Obligations, plus such Bank’s Pro Rata Share of the outstanding amount of
all Swing Line Loans shall not exceed such Bank’s Commitment, and (b) at any
time after the Borrower fails to maintain a Leverage Ratio of less than or equal
to 3.00 to 1.00, (i) after giving effect to the making of any Revolving Credit
Loan, the Aggregate Outstanding Credit Exposure shall not exceed the lesser of
(A) the Revolving Credit Commitment, or (B) the Available Borrowing Base in
effect on such date; and (ii) as to any Bank, the sum of its Pro Rata Share of
the aggregate outstanding amount of the Revolving Credit Loans, plus such Bank’s
Pro Rata Share of the outstanding amount of all L/C Obligations, plus such
Bank’s Pro Rata Share of the outstanding amount of all Swing Line Loans shall
not exceed the lesser of (A) such Bank’s Commitment or (B) such Bank’s Pro Rata
Share of the Available Borrowing Base.

(b) The first sentence of Section 2.2.1 of the Credit Agreement is amended in
its entirety to read as follows:

The L/C Issuer hereby agrees, on the terms and conditions set forth in this
Agreement, to issue stand-by and commercial letters of credit (each, a “Letter
of Credit”) and to renew, extend, increase, decrease or otherwise modify each
Letter of Credit from time to time from and including the Effective Date and
prior to the Termination Date upon the request of Borrower, provided that,
immediately after each such Letter of Credit is issued, renewed, extended,
increased or otherwise modified, (i) the aggregate outstanding principal amount
of all outstanding L/C Obligations shall not exceed $100,000,000, and (ii)
(a) as long as the Borrower is maintaining a Leverage Ratio of less than or
equal to 3.00 to 1.00, the Aggregate Outstanding Credit Exposure shall not
exceed the Revolving Credit Commitment, and (b) at any time after the Borrower
fails to maintain a Leverage Ratio of less than or equal to 3.00 to 1.00, the
Aggregate Outstanding Credit Exposure shall not exceed the lesser of (A) the
Revolving Credit Commitment, or (B) the Available Borrowing Base in effect on
such date.

(c) The proviso to the first sentence of Section 2.20.1 of the Credit Agreement
is amended in its entirety to read as follows:

provided that immediately following the making of any Swing Line Loan, (i) as
long as the Borrower is maintaining a Leverage Ratio of less than or equal to
3.00 to 1.00, the Aggregate Outstanding Credit Exposure shall not exceed the
Revolving Credit Commitment, and (ii) at any time after the Borrower fails to
maintain a Leverage Ratio of less than or equal to 3.00 to 1.00, the Aggregate
Outstanding Credit Exposure shall not exceed the lesser of (A) the Revolving
Credit Commitment, or (B) the Available Borrowing Base in effect on such date.

4.2 Suspension of Certain Requirements Related to the Borrowing Base. Provided
that the Borrower maintains and continues to maintain a Leverage Ratio of less
than or equal to 3.00 to 1.00, and provided further that no Matured Default has
occurred, the following requirements of the Credit Agreement shall be suspended:

(a) the requirement under Section 2.11.2 of the Credit Agreement to prepay
Revolving Credit Loans (or cash collateralize the outstanding Letters of Credit)
if a Borrowing Base deficiency exists;

(b) the requirement for delivery of quarterly Borrowing Base Reports, accounts
aging reports and updated lists of all Rolling Stock under Section 5.1.5 of the
Credit Agreement;

(c) any requirement under Section 5.2.2 of the Credit Agreement for updated
appraisals of the Mortgaged Properties;

(d) the requirement for field audits set forth in Section 5.2.3 of the Credit
Agreement; and

(e) the requirement set forth in Section 5.13 of Credit Agreement for the
Administrative Agent to have an Acceptable Security Interest in Rolling Stock
representing at least 85% of the current Net Orderly Liquidation Value of the
Borrower’s Rolling Stock.

For the avoidance of doubt, it is expressly understood that the provisions of
Section 5.2.4 of the Credit Agreement will not be suspended, that the
Administrative Agent will continue to order and obtain desktop appraisals of the
Borrower’s Rolling Stock in accordance with the provisions of Section 5.2.4 of
the Credit Agreement, and that the Borrower will pay all reasonable costs and
expenses actually incurred by the Administrative Agent in connection with each
desktop appraisal.

4.3 Reinstatement of Borrowing Base Requirements; Perfection. In the event that
the Borrower at any time delivers an Officer’s Certificate reflecting that the
Borrower’s Leverage Ratio as of the last day of the applicable quarterly period
was greater than 3.00 to 1.00, or in the event the Administrative Agent
otherwise determines that the Borrower’s Leverage Ratio as of the last day of
the applicable quarterly period was greater than 3.00 to 1.00, or in the event
that any Matured Default shall occur (each of the foregoing, a “Borrowing Base
Reinstatement Event”), then (a) the limitations of the Borrowing Base shall be
immediately reinstated, (b) the provisions of Section 4.2 above shall be null
and void (meaning that the requirements of Sections 2.11.2, 5.1.5, 5.2.3 and
5.13 of the Credit Agreement and any other provisions of the Credit Agreement
relating to the Borrowing Base shall be immediately reinstated, provided that
the Borrower shall be given 60 days from the Borrowing Base Reinstatement Date
to cause the arrangements with the Vehicle Title Service Company contemplated by
Section 5.13 of the Credit Agreement to be reinstated), and (c) if necessary,
the Borrower shall make a mandatory prepayment in accordance with Section 2.11.2
of the Credit Agreement. Further, upon the occurrence of any Borrowing Base
Reinstatement Event, to the extent necessary to substantiate the Borrowing Base,
the Administrative Agent may obtain updated appraisals of the Mortgaged
Properties in accordance with Section 5.2.2 of the Credit Agreement and such
endorsements to existing Title Policies as the Administrative Agent may
reasonably require, and the Borrower will pay all reasonable costs and expenses
actually incurred by the Administrative Agent in connection with such
appraisals. Notwithstanding any provision of this Section 4.3 to the contrary,
the Banks shall not in any event have any obligation to make additional
Revolving Loans if any Default or Matured Default has occurred and is
continuing.

5. AMENDMENTS TO COVENANTS.

5.1 Fixed Charge Coverage Ratio. The reference to Section 7.2(c) appearing at
the end of the definition of Total Debt Service (the denominator in the Fixed
Charge Coverage Ratio) is hereby corrected to read “Section 7.2(e).”

5.2 Limitation on Acquisitions. The reference to the figure “$25,000,000” in
Section 7.3(h)(iii) is hereby increased to read “$50,000,000.”

6. CONDITIONS PRECEDENT. This Amendment shall be effective as of the Amendment
Date, but subject to the Borrower’s satisfaction of the following conditions
precedent:

6.1 Amendment Documents. The Administrative Agent shall have received each of
the following documents:

(a) a counterpart of this Amendment, duly executed by the Banks, the Borrower
and SMF;

(b) the Replacement Notes, duly executed by the Borrower; and

(c) such other closing certificates as the Administrative Agent may reasonably
require to evidence the Borrower’s compliance with the terms and conditions of
this Amendment and satisfaction of the conditions precedent set forth in this
Section 6.

6.2 Prudential Agreement. The Administrative Agent shall have received
satisfactory evidence that a Third Amendment to the Prudential Agreement has
been executed and delivered by the parties thereto (the “Prudential Amendment”),
and the terms and provisions of the Prudential Amendment shall be acceptable to
the Administrative Agent.

6.3 Intercreditor Agreement. A Second Amendment to the Prudential Intercreditor
Agreement shall have been executed and delivered by the parties thereto and
shall be in full force and effect, and a Supplement to the Prudential
Intercreditor Agreement shall have been executed and delivered by the New Bank
in order to join in and become a party to the Prudential Intercreditor
Agreement.

6.4 Borrowing Authority. Each of the Borrower and SMF shall have provided copies
of such borrowing resolutions, delegations of authority or other approvals as
the Administrative Agent may request to evidence that each of them has been duly
authorized to execute, deliver and perform its obligations under this Amendment,
the Credit Agreement (as amended by this Amendment) and all other Loan Documents
to be executed by it in connection with this Amendment.

6.5 Flood Hazard Certificates. The Administrative Agent shall have received
evidence satisfactory that none of the Mortgaged Properties is located in an
area designated by the Secretary of Housing and Urban Development as an area
having special flood or mudslide hazards, and that flood hazard insurance is not
required for the credit extended under the Credit Agreement pursuant to the
terms of any law, rule or regulation governing the activities of any Bank, or,
in the event any Mortgaged Property is located in an area designated by the
Secretary of Housing and Urban Development as an area having special flood or
mudslide hazards, a flood insurance policy in an amount equal to the lesser of
the replacement cost of the Mortgaged Property or the maximum amount of flood
insurance available under the Flood Disaster Protection Act of 1973, as amended,
and otherwise in compliance with the requirements of the Credit Agreement.

6.6 Payment of Interest. The Borrower shall have paid to the Administrative
Agent, for the account of the respective Banks, all interest accrued on the
Revolving Loans to the Amendment Date.

6.7 Upfront Fees. The Borrower shall have paid to the Administrative Agent, for
the account of each Bank, upfront fees as follows: (i) for each Existing Bank
with a final allocated Commitment from and after the Amendment Date of
$35,000,000 or higher, an upfront fee equal to 0.20% (20 basis points) of its
Commitment; (ii) for each Existing Bank with a final allocated Commitment from
and after the Amendment Date of less than $35,000,000, an upfront fee equal to
0.15% (15 basis points) of its Commitment; and (iii) for the New Bank, an
upfront fee equal to 0.20% (20 basis points) of its final allocated Commitment
(in each case as the amount of such final allocated Commitment is shown on
Schedule I hereto).

6.8 Other Expenses. The Administrative Agent shall have received payment of all
other fees and other amounts due and payable on or prior to the Amendment Date,
including the fees set forth in the separate fee letter between the
Administrative Agent and the Borrower and, to the extent invoiced, reimbursement
or payment of all out of pocket expenses required to be reimbursed or paid by
the Borrower hereunder.

6.9 Representations and Warranties. All representations and warranties made by
the Borrower in the Credit Agreement and the other Loan Documents and in
Section 8 hereof shall be true and correct in all material respects as of the
Amendment Date (except to the extent any of such representations and warranties
with respect to the financial condition of the Borrower refers solely to an
earlier specified date).

6.10 No Material Adverse Change. Since December 31, 2012, there shall not have
occurred any event or circumstance that has had or could reasonably be expected
to have, either individually or in the aggregate, any material adverse change in
or effect upon the business, operations, properties, assets, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole.

6.11 No Default. No Default or Matured Default shall have occurred and be
continuing.

6.11 Legal Matters. All legal matters incident to this Amendment shall be
satisfactory to the Administrative Agent and its counsel.

The Administrative Agent shall furnish notice to the Banks and the Borrower when
each of the foregoing conditions has been satisfied.

7. REPRESENTATIONS AND WARRANTIES.

7.1 Reaffirmation of Representations and Warranties. The Borrower confirms that
all representations and warranties made by it in the Credit Agreement, other
than those representations and warranties that expressly relate solely to a
specific earlier date, are, and on the Amendment Date will be, true and correct
in all material respects, and all of such representations and warranties are
hereby remade and restated and shall survive the execution and delivery of this
Amendment.

7.2. Additional Representations and Warranties. The Borrower further represents
and warrants to each of the Banks, the Administrative Agent and the Collateral
Agent that:

(i) The Borrower is duly authorized and empowered to execute, deliver and
perform this Amendment, the Credit Agreement (as amended by this Amendment) and
the Replacement Notes, and all action necessary for such execution, delivery and
performance has been duly and validly taken;

(ii) This Amendment, the Credit Agreement (as amended by this Amendment) and the
Replacement Notes are valid and legally binding obligations of the Borrower,
enforceable in accordance with their respective terms (subject to any applicable
bankruptcy, insolvency or other laws affecting the enforcement of creditors’
rights generally);

(iii) The execution, delivery and performance by the Borrower of this Amendment
and the Replacement Notes do not and will not (a) conflict with, or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any violation of any of its charter or by-laws, or any material
agreement to which it is a party or by which it is bound, or any judgment,
decree, order, writ, injunction, or law to which it is subject, (b) result in
the creation or imposition of any Lien on any Property of Borrower or any of its
Subsidiaries pursuant to the provisions of any mortgage, indenture, security
agreement, contract, undertaking or other agreement other than the Liens in
favor of the Collateral Agent created by the Collateral Documents, or
(c) require any authorization, consent, license, approval or authorization of or
other action by, or notice or declaration to, or registration with, any
governmental authority, or, to the extent that any such consent or other action
may be required, it has been validly procured or duly taken; and

(iv) The audited consolidated financial statements of the Borrower for the
fiscal year ended December 31, 2012, copies of which have been furnished to the
Administrative Agent and the Banks, fairly present the Borrower’s consolidated
financial condition as of such date and for the period then ended.

8. REAFFIRMATION OF GUARANTY. SMF hereby ratifies, confirms, and acknowledges
that its obligations under the Restated Guaranty Agreement dated as of
November 30, 2011 (the “Guaranty”), are in full force and effect and that SMF
continues to unconditionally and irrevocably, jointly and severally, guarantee
the full and punctual payment, when due, whether at stated maturity or earlier
by acceleration or otherwise, all of the Obligations, including the Obligations
arising under the Revolving Credit Commitment as increased hereby. Nothing
contained herein to the contrary shall release, discharge, modify, change or
affect the original liability of SMF under the Guaranty. SMF hereby acknowledges
that its execution and delivery of this Amendment does not indicate or establish
an approval or consent requirement by SMF in connection with the execution and
delivery of amendments to the Credit Agreement or any of the other Loan
Documents.

9. CONSENT TO PRUDENTIAL AMENDMENT. The Administrative Agent and the Banks
hereby acknowledge and consent to the execution, delivery and performance by the
Borrower and SMF of the Prudential Amendment.

10. MISCELLANEOUS.

10.1 Effect of Amendment. From and after the Amendment Date, all references to
the Credit Agreement shall mean the Credit Agreement as modified by this
Amendment. The Credit Agreement, as amended, modified and supplemented by this
Amendment, shall continue in full force and effect in accordance with its terms
and is hereby reaffirmed in every respect. To the extent that the terms of this
Amendment are inconsistent with the terms of the Credit Agreement, this
Amendment shall control and the Credit Agreement shall be amended, modified or
supplemented so as to give full effect to the transactions contemplated by this
Amendment.

10.2 Section Headings. The descriptive headings of the several sections of this
Amendment are inserted for convenience only and shall not be used in the
construction of the content of this Amendment.

10.3 Reimbursement of Expenses. The Borrower agrees to pay all reasonable
out-of-pocket expenses, including, without limitation, attorneys’ fees and
expenses, incurred by the Administrative Agent in connection with the
negotiation and preparation of this Amendment.

10.4 Governing Law. This Amendment shall be construed in accordance with the
laws of the State of Oklahoma.

10.5. Counterpart Execution. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original hereof and all of which
shall be but one and the same original instrument. Transmission by facsimile or
portable electronic format (pdf) of an executed counterpart of this Amendment by
any party shall be deemed to constitute due and sufficient delivery of such
counterpart and such facsimile or pdf shall be deemed to be an original
counterpart of this Amendment.

10.6 No Course of Dealing. This Amendment shall not establish a course of
dealing or be construed as evidence of any willingness or commitment on the part
of the Administrative Agent or of any Bank to agree to other or future
amendments to or modifications of the Credit Agreement.

10.7 Release. In consideration of the amendments contained herein, each of the
Borrower and SMF hereby waive and release the Banks, the Administrative Agent
and the Collateral Agent from any and all claims, damages, defenses and setoffs,
known or unknown, with respect to the Credit Agreement and the other Loan
Documents and the transactions contemplated thereby.

10.8. Reaffirmation. Each of the Borrower and SMF hereby acknowledges the terms
of this Amendment and ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect. Each of the Borrower and SMF
further ratifies and reaffirms the Liens created in favor of the Collateral
Agent pursuant to the Loan Documents and acknowledges that such Liens will
continue in full force and effect, uninterrupted and unabated.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES APPEAR ON FOLLOWING PAGES.]

IN WITNESS WHEREOF, the Borrower, SMF, the Banks and BOKF, NA dba Bank of
Oklahoma, as Administrative Agent and Collateral Agent, have caused this
Amendment to be duly executed in multiple counterparts, each of which shall be
considered an original, on the date first set forth above.

      Borrower:   SAIA, INC.    
By:
   
 
   
James A. Darby,
Vice President – Finance
Chief Financial Officer and Secretary
Guarantor:  
SAIA MOTOR FREIGHT LINE, LLC
   
By
   
 
   
Name
   
 
   
Title:
   
 

BOKF, NA dba BANK OF OKLAHOMA, as Administrative Agent and Collateral Agent and
as a Bank

By:
Daniel A. Hughes, Senior Vice President


SUNTRUST BANK, as Documentation Agent and as a

Bank

By

Chris Hursey, Portfolio Manager

BANK OF AMERICA, N.A.

By
Name:
Title:

JPMORGAN CHASE BANK, N.A.

By:
John A. Horst, Credit Executive


REGIONS BANK

By:
Nick Weaver, Managing Director


Schedule I

BANKS’ FINAL ALLOCATED COMMITMENTS

                  BANK   COMMITMENT   PRO RATA SHARE
BOKF, NA dba BANK OF OKLAHOMA
  $ 45,000,000       22.500000000 %
 
               
SUNTRUST BANK
  $ 45,000,000       22.500000000 %
 
               
BANK OF AMERICA, N.A.
  $ 40,000,000       20.000000000 %
 
               
JPMORGAN CHASE BANK, N.A.
  $ 40,000,000       20.000000000 %
 
               
REGIONS BANK
  $ 30,000,000       15.000000000 %
 
               
TOTAL
  $ 200,000,000       100.000000000 %
 
               

1

PRICING SCHEDULE

                                      Pricing Level   Leverage Ratio   LIBOR
Rate Margin   Base Rate Margin   Unused Portion Fee   Letter of Credit Fee
I
  =1.00x     1.250 %     -0.125 %     0.200 %     1.375 %
 
                                   
II
  >1.00x but =1.50x     1.500 %     0.000 %     0.225 %     1.625 %
 
                                   
III
  >1.50x but =2.00x     1.750 %     0.000 %     0.250 %     1.875 %
 
                                   
IV
  >2.00x but =2.50x     2.000 %     0.125 %     0.275 %     2.125 %
 
                                   
V
  >2.50x but =3.00x     2.250 %     0.250 %     0.300 %     2.375 %
 
                                   
VI
  >3.00x     2.500 %     0.500 %     0.325 %     2.625 %
 
                                   

The foregoing shall be recalculated on not less than a quarterly basis, on the
date on which the Administrative Agent is in full receipt of the Borrower’s most
recent financial statements (and, in the case of the year-end financial
statements, audit report) for the fiscal quarter then ended, pursuant to
Section 5.1 (“Pricing Date”). The applicable Pricing Level shall be established
based on the Leverage Ratio for the most recently completed fiscal quarter and
shall remain in effect until the next Pricing Date. From the Amendment Date to
the first Pricing Date, Pricing Level II shall apply. If the Borrower has not
delivered its financial statements by the date such financial statements (and,
in the case of the year-end financial statements, audit report) are required to
be delivered under Section 5.1 hereof, until such financial statements and audit
report are delivered, Pricing Level VI shall apply. If the Borrower subsequently
delivers such financial statements before the next Pricing Date, the Pricing
Level established by such late delivered financial statements shall take effect
from the date of delivery until the next Pricing Date. In all other
circumstances, the Pricing Level established by such financial statements shall
be in effect from the Pricing Date that occurs immediately after the end of the
fiscal quarter covered by such financial statements until the next Pricing Date.
Each determination of the Pricing Level made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Banks if reasonably determined.

EXHIBIT A-1

NOTE

      $       
June 28, 2013
Tulsa, Oklahoma

FOR VALUE RECEIVED, the undersigned, SAIA, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of        (the “Bank”) on the
Termination Date (as defined in the Credit Agreement referred to below) the
principal amount of      DOLLARS ($     ) or such lesser amount of all Loans (as
defined in the Credit Agreement) due and payable by the Borrower to the Bank on
the Termination Date under that certain Fourth Amended and Restated Credit
Agreement dated as of October 21, 2011 (the “Fourth Amended and Restated Credit
Agreement”), as amended by that certain First Amendment thereto dated as of even
date herewith (the “First Amendment”) (the Fourth Amended and Restated Credit
Agreement, as amended by the First Amendment, and as it may be further amended
from time to time, the “Credit Agreement”), by and among the Borrower, the Bank
and the other financial institutions party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Credit Agreement.
All payments of principal of and interest on this Note shall be made to the
Administrative Agent for the account of the Bank in Dollars in immediately
available funds at the Administrative Agent’s Lending Office. If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. Terms used herein which are defined in the Credit
Agreement shall have their defined meanings when used herein. The Credit
Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity of this Note
upon the terms and conditions specified in the Credit Agreement.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and, except for notices for which provision is
expressly made in the Loan Documents, notice of protest, demand, intent to
accelerate, acceleration, dishonor and non-payment of this Note.

The Bank is hereby authorized by the Borrower to endorse on the schedule
attached hereto the amount and type of each Loan and each renewal, conversion
and payment of principal amount received by the Bank on account of its Loans,
which endorsement shall, in the absence of manifest error, be conclusive as to
the outstanding balance of the Loans made by the Bank; provided, however, that
the failure to make such notation with respect to any Loan or renewal,
conversion or payment shall not limit or otherwise affect the obligations of the
Borrower hereunder.

The holder of this Note may collect a late charge not to exceed an amount equal
to $25 or five percent (5%) of the amount of any payment (whichever amount is
greater) which is not paid within ten (10) days from the due date thereof, for
the purposes of covering the extra expenses involved in handling delinquent
payments. This late charge provision shall not be applicable in the event the
holder hereof, at its option, elects to receive interest at the increased rate
as provided in the Credit Agreement.

This Note and the other Notes are issued by the Borrower in renewal, extension,
rearrangement, increase, ratification and continuation of, but not in
extinguishment or novation of, the indebtedness outstanding under the Fourth
Amended and Restated Credit Agreement and evidenced by certain promissory notes
(the “Prior Notes”) issued by the Borrower pursuant thereto. The indebtedness
evidenced by this Note and the other Notes is a continuing indebtedness, and all
collateral instruments securing payment of the Notes, and the security interests
created and continued thereunder, shall continue in full force and effect,
uninterrupted and unabated, as security for payment of the indebtedness
evidenced by this Note and the other Notes.

This Note shall be governed by laws of the State of Oklahoma provided that as to
the maximum rate of interest which may be charged or collected, if the laws
applicable to the Bank permit it to charge or collect a higher rate than the
laws of the State of Oklahoma, then such laws applicable to the Bank shall apply
to the Bank under this Note.

SAIA, INC.

By:
James Darby,
Vice President – Finance
Chief Financial Officer and Secretary


2